 1   Derek W. Loeser, admitted pro hac vice
     dloeser@kellerrohrback.com
 2   Dean Kawamoto (Bar No. 232032)
 3   dkawamoto@kellerrohrback.com
     KELLER ROHRBACK L.L.P.
 4   1201 Third Avenue, Suite 3200
     Seattle, WA 98101
 5   Tel.: (206) 623-1900
     Fax: (206) 623-3384
 6

 7   Thomas E. Loeser (Bar No. 202724)
     toml@hbsslaw.com
 8   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 9   Seattle, WA 98101
     Tel.: (206) 623-7292
10
     Fax: (206) 623-0594
11
     Attorneys for Plaintiffs
12   (Additional counsel listed on signature page)

13                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16   EUGENIO and ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
17   KEITH and TERESA MARCEL, SHERLIE                   No. 2:16-cv-00302-MCE-JDP
     CHARLOT, and JENNIE MILLER, on behalf
18   of themselves and all others similarly situated,   STIPULATED MOTION TO SET NEW
                                                        DISCOVERY DEADLINES AND ORDER
19
                                          Plaintiffs,
                                                        Action Filed:   February 12, 2016
20
            v.                                          Trial Date:     TBD
21
     NATIONSTAR MORTGAGE LLC, a
22   Delaware Limited Liability Company;
     SOLUTIONSTAR HOLDINGS LLC (N/K/A
23
     XOME HOLDINGS LLC), a Delaware
24   Limited Liability Company; and
     SOLUTIONSTAR FIELD SERVICES LLC, a
25   Delaware Limited Liability Company,

26                                      Defendants
27

28

30

31
 1          Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and Teresa

 2   Marcel, Sherlie Charlot, and Jennie Miller, on behalf of themselves and all others similarly situated

 3   (“Plaintiffs”) and Defendants Nationstar Mortgage LLC, Solutionstar Holdings LLC (n/k/a Xome

 4   Holdings LLC), and Solutionstar Field Services LLC (collectively “Nationstar”) (together, the

 5   “Parties”) by and through their respective counsel of record, hereby submit this Stipulated Motion To

 6   Set New Discovery Deadlines as set forth below.

 7          Pursuant to the Parties’ January 29, 2021 Stipulated Motion, ECF No. 127, the Parties again

 8   attempted settlement discussions and requested an extension of all deadlines and a general stay of

 9   discovery other than production of ESI by Defendants while those negotiations were ongoing. The

10   latest settlement negotiations have proven unsuccessful.

11          During this time period, Defendants completed production of ESI. To accommodate the time

12   period necessary to review documents recently produced by Defendants and complete the postponed

13   depositions before preparing class certification papers, the Parties request that the case deadlines for

14   class certification briefing and fact and expert discovery be extended by approximately 110 days from

15   the dates contained in the Stipulated Motion to Extend Case Schedule Deadlines and Order, ECF No.

16   127.

17          This Stipulation is the tenth extension of certain deadlines on the case schedule and is made

18   with good cause and without prejudice to, or waiver of, any rights or defenses otherwise available to

19   the Parties in this action. The Parties therefore respectfully request that the Court grant this Stipulated

20   Motion to set new discovery deadlines by extending all briefing and fact and expert discovery

21   deadlines by 110 days from the dates contained in the prior Stipulated Motion to Extend Case

22   Schedule Deadlines and Order as follows:

23

24                            Event                          Current Deadlines        Proposed New or
                                                                                         Extended
25                                                                                       Deadlines

26       Class Certification Amended Expert Report               05/14/2021               09/03/2021
         Deadline (for Plaintiffs)
27

28

30   Stipulated Mot. to Set New Disc. Deadlines - 1

31
 1       Plaintiffs’ Deadline to File Motion for Class         06/04/2021            09/22/2021
 2       Certification
         Class Certification Amended Expert Report             07/02/2021            10/20/2021
 3       Deadline (for Defendants)
 4       Defendants’ Opposition to Plaintiffs’ Motion          07/30/2021            11/17/2021
         for Class Certification
 5
         Plaintiffs’ Reply in Support of Motion for            09/10/2021            12/29/2021
 6       Class Certification
 7       Class-Certification Expert Discovery Cutoff           09/24/2021            01/22/2022
         Merits discovery cutoff                               12/13/2021            04/22/2022
 8
         Disclosure of Expert Witnesses and                    02/04/2022            05/25/2022
 9       Information Required by Rule 26(a)(2)
10       Rebuttal Expert Reports                               03/14/2022            07/01/2022
11       Expert Discovery Cutoff                               04/18/2022            08/08/2022
         Deadline for Parties to File Dispositive              05/16/2022            09/02/2022
12
         Motions
13       Deadline for Parties to File Motions               Set by Court once     Set by Court once
         in Limine                                           trial date is set     trial date is set
14
         Final Pretrial Conference                          Set by Court once     Set by Court once
15                                                           trial date is set     trial date is set
16       Trial Date                                         Set by Court once     Set by Court once
                                                             trial date is set     trial date is set
17

18   DATED this 14th day of May 2021.

19                                              By /s/ Laura R. Gerber
                                                    Dean Kawamoto (Bar No. 232032)
20                                                  dkawamoto@kellerrohrback.com
                                                    Derek W. Loeser, admitted pro hac vice
21
                                                    dloeser@kellerrohrback.com
22                                                  Gretchen S. Obrist, admitted pro hac vice
                                                    gobrist@kellerrohrback.com
23                                                  Laura R. Gerber, admitted pro hac vice
                                                    lgerber@kellerrohrback.com
24                                                  Rachel E. Morowitz (Bar No. 326385)
                                                    rmorowitz@kellerrohrback.com
25
                                                    KELLER ROHRBACK L.L.P.
26                                                  1201 Third Ave, Suite 3200
                                                    Seattle, WA 98101
27

28

30   Stipulated Mot. to Set New Disc. Deadlines - 2

31
 1                                                Tel.: (206) 623-1900
                                                  Fax: (206) 623-3384
 2

 3                                                Thomas E. Loeser (Bar No. 202724)
                                                  toml@hbsslaw.com
 4                                                Nick Styant-Browne, admitted pro hac vice
                                                  nick@hbsslaw.com
 5                                                HAGENS BERMAN SOBOL SHAPIRO L.L.P.
                                                  1301 Second Avenue, Suite 2000
 6                                                Seattle, WA 98101
 7                                                Tel.: (206) 623-7292
                                                  Fax: (206) 623-0594
 8
                                                  Attorneys for Plaintiffs
 9
     DATED this 14 day of May 2021.
10
                                              By /s/ Mary Kate Sullivan
11                                                John B. Sullivan (Bar No. 96742)
                                                  jbs@severson.com
12                                                Mary Kate Sullivan (Bar No. 180203)
                                                  mks@severson.com
13                                                Erik Kemp (Bar No. 246196)
                                                  ek@severson.com
14
                                                  SEVERSON & WERSON
15                                                One Embarcadero Center, Suite 2600
                                                  San Francisco, CA 94111
16                                                Tel.: (415) 398-3344
                                                  Fax: (415) 956-0439
17
                                                  Attorneys for Defendants
18

19          IT IS SO ORDERED.
20   Dated: May 19, 2021
21

22

23

24

25

26

27

28

30   Stipulated Mot. to Set New Disc. Deadlines - 3

31
